          Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION                                           ENTERED
                                                                                              01/28/2021
IN RE:                                         §                      CASE NUMBER
                                               §
GREGORIO TREVINO and                           §                      20-10288
MARIA CARMEN TREVINO                           §
     DEBTOR(S)                                 §                      CHAPTER 11


                                 AGREED ORDER
                      ON AUTHORITY TO USE CASH COLLATERAL

         Came for consideration on this day, the Agreed Order Authorizing Use of Cash Collateral,

resolving Debtors’ Expedited Motion for Use of Cash Collateral; Request for Temporary Relief; and

Request for a Further Hearing on Use of Cash Collateral and Motion for Expedited Hearing

(“Motion”) [Doc. 19], pursuant to 11 U.S.C. § 363(c)(2), and the Court, having reviewed the Order,

the Motion, and the representations set forth therein, it is hereby

         FOUND AND DETERMINED THAT:

         A.     The Debtors filed their petition under Chapter 11 of the Bankruptcy Code on

December 23, 2020 (“Petition Date”) and are presently operating as a Debtors-in-Possession in

accordance with sections 1107 and 1108 of the Bankruptcy Code.

         B.     This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. §157(b)(2) and this Court may enter an interim order on

the Motion. Venue of this case is proper in this district pursuant to 28 U.S.C. §1408. Due and

sufficient notice of the Motion and hearing was provided pursuant to Federal Rule of Bankruptcy

Procedure 2002.




                                             Page 1 of 6
           Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 2 of 6




          C.     The statutory predicates for the relief sought in the Motion are 11 U.S.C. § 363 and

Federal Rule of Bankruptcy Procedure 2002.

          D.     Notice of the Motion was proper, sufficient and adequate, and no further notice of the

Motion is required.

          E.     The Internal Revenue Service (the “IRS”) asserts an indebtedness to it based on taxes

secured by interest in certain of the Debtors' accounts receivable, deposit accounts, general

intangibles, and cash proceeds thereof ("Cash Collateral"), and real estate among other things, to

secure indebtedness to them.

          F.     The Debtors do not have sufficient unencumbered cash or other assets with which to

continue to operate Debtor Gregorio Trevino’s law practice and maintain their reasonable living

expenses in Chapter 11 case. The Debtors require immediate authority to use Cash Collateral as

defined herein in order to continue its business operations without interruption toward the objective

of formulating an effective plan of reorganization. Debtors’ use of Cash Collateral to the extent and

on the terms and conditions set forth herein is necessary to avoid immediate and irreparable harm to

the estate.

          G.     The relief requested by the Motion is proper, lawful, necessary, appropriate, and in

the best interest of the Debtors, their estate, creditors and all parties-in-interest. Further, the legal and

factual bases set forth in the Motion and at the hearing establish just cause for the relief granted

herein.

          Accordingly, after due deliberation and sufficient cause appearing,

          IT IS ORDERED THAT:




                                                Page 2 of 6
          Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 3 of 6




         1.    The Debtors are authorized to use cash collateral pursuant to the projected 90-Day

Budget (January 2021, February 2021, and March 2021) (the “Budget”), attached to this Order

Authorizing The Use of Cash Collateral and For Temporary Relief and Setting Hearing (the

“Order”) as Exhibit “A” and incorporated herein for all purposes, on an interim basis and in the

reorganization process of the above-entitled bankruptcy proceeding and for the necessary expenses

of preserving the bankruptcy estate.

         2.    Specifically, Debtors are authorized to use cash collateral to meet the ordinary cash

needs of the Debtor (and for such other purposes as may be approved in writing by the Secured

Creditors) for the payment of:

               a.      reasonable and necessary operating expenses incurred in the ordinary course
                       of business;

               b.      Debtors’ reasonable and necessary living expenses;

               c.      maintenance and preservation of property of the estate;

               d.      property taxes; and

               e.      payment of expenses associated with this Chapter 11 case, including United
                       States Trustee's fees.

         3.    The Budget attached to this Order is approved on an interim basis, except as may be

modified by this Order until it expires on March 31, 2021, at which time the Debtors’ authority to

use Cash Collateral shall terminate, absent further Court order or agreement of the parties.

         4.    Debtors are authorized a 5% deviation from the Budget without further order of this

Court.

         5.    The Internal Revenue Service is hereby granted a replacement lien on all inventory

and accounts receivable acquired by the Debtors since the filing of the petition and is hereby ratified

and confirmed in its lien on the Debtors’ inventory, accounts and fixtures perfected by the Internal




                                             Page 3 of 6
         Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 4 of 6




Revenue Service prior to the filing of the Debtors’ petition in the cause with such lien and

replacement lien to continue until further Order of this Court or confirmation of a Plan of

Reorganization; provided however, that such replacement liens shall be in the same order and

priority as were the IRS’s pre-petition liens.

       6.      Debtors shall make periodic monthly payments to the Internal Revenue Service in the

sum of $500.00 each month to begin on February15, 2021, and continuing thereafter on the 15th of

each month until a Plan is confirmed or further Order of this Court. These monthly payments shall

be mailed to the following address:

               Internal Revenue Service
               Attn: Catherine Nelson
               300 East 8th Street, Stop 5026AUS
               Austin, Texas 78701

       7.      Debtors shall remain current of all tax obligations, including but not limited to,

deposit of employee withholdings for income, Social Security taxes and hospital insurance

(Medicare) and employer's contribution for Social Security taxes and deposit excise tax, if

applicable. Debtors shall file all present and future tax returns as they become due.

       A copy of the returns must be mailed to the following address:

               Internal Revenue Service
               Attn: Catherine Nelson
               300 East 8th Street, Stop 5026AUS
               Austin, Texas 78701

       8.      Debtors shall provide a copy of all missing/delinquent tax returns within thirty (30)

days from the entry of this order:

               a.      Form 1040 for tax year 2019;

               b.      Form 941 for tax quarters ending 03/31/2020, 06/30/2020, 09/30/2020, and
                       12/31/2020;

               d.      Form 940 tax year 2019 and 2020.



                                             Page 4 of 6
         Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 5 of 6




        The Debtors shall prepare and file these returns/forms at the following address:

                 Internal Revenue Service
                 Attn: CATHERINE NELSON
                 300 East 8th Street, Stop 5026AUS
                 Austin, Texas 78701


        9.       Debtors shall file a Plan of Reorganization within 180 days of the bankruptcy

petition date.

        10.      In the event that Debtors default on any of the conditions of this Order, the Internal

Revenue Service shall provide written notice of the default to Debtors and Debtors’ counsel. If the

default is not cured within fifteen (15) days of the date of the written notice of default, the continued

use of cash collateral is denied and the Internal Revenue Service may file a Motion with the Court

for dismissal or conversion. The Debtors will be allowed three (3) defaults, however, the third (3rd)

default cannot be cured.

        11.      Debtors will make available on-line its Monthly Operating Reports, on their due dates

in this case.

        12.      Debtors shall maintain insurance on all tangible business assets and shall provide

written evidence of same to the IRS.

        13.      A further hearing, before the Honorable U.S. Bankruptcy Judge Eduardo V.

Rodriguez, on the use of cash collateral is hereby set for March 31, 2021 at 10:00 a.m. (Central

Standard Time) ( via “Telephonic and Video Participation is available”)                 at the United

States Bankruptcy Courtroom, Texas.

  January 28, 2021




                                              Page 5 of 6
        Case 20-10288 Document 36 Filed in TXSB on 01/28/21 Page 6 of 6




AGREED AND ENTRY REQUESTED:


By: /s/ Nancy L. Masso, AUSA
Nancy L. Masso, Assistant U.S. Attorney
Office of the US Attorney
600 E. Harrison Street
Brownsville, TX 78520
(956) 983-6014 phone
(956) 548-2775 fax
Email: Nancy.Masso@usdoj.gov
ATTORNEY FOR THE INTERNAL REVENUE SERVICE


By: /s/ Christopher Lee Phillippe (with permission by NLM)
The Law office of Christopher Lee Phillippe
104 North Expressway
Brownsville, TX 78521
956-544-6096
Fax: 956-982-1921
Email: clphillippe@cameroncountylawyer.com
ATTORNEY FOR DEBTOR IN POSSESSION




                                                  Eduardo V. Rodriguez
                                                  United States Bankruptcy Judge



                                                  SIGNED:




                                         Page 6 of 6
